 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DANNY A WING SR,
                                                          CASE NO. 3:19-CV-05033-RJB-DWC
11                             Plaintiff,
                                                          ORDER GRANTING MOTION TO
12              v.                                        STAY DISCOVERY
13      LEWIS COUNTY, at al.,

14                             Defendants.

15
            The District Court has referred this action, filed pursuant to 42 U.S.C. § 1983, to United
16
     States Magistrate Judge David W. Christel. On June 6, 2019, Defendants filed a Motion to Stay
17
     Discovery requesting the Court stay discovery pending the resolution of their Motion for
18
     Summary Judgment. Dkt. 25. Plaintiff, through counsel, filed a Response to the Motion deferring
19
     to the Court’s discretion in considering the Motion to Stay Discovery. Dkt. 27.
20
            The Court has broad discretionary powers to control discovery. Little v. City of Seattle,
21
     863 F.2d 681, 685 (9th Cir.1988). A court may relieve a party of the burdens of discovery while
22
     a dispositive motion is pending. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984);
23
     DiMartini v. Ferrin, 889 F.2d 922, 926 (9th Cir. 1989), amended at 906 F.2d 465 (9th Cir.
24

     ORDER GRANTING MOTION TO STAY
     DISCOVERY - 1
 1 1990); see also Ministerio Roca Solida v. U.S. Dep't of Fish & Wildlife, 288 F.R.D. 500, 506 (D.

 2 Nev. 2013) (permitting a stay of discovery where a pending dispositive motion is (1) “potentially

 3 dispositive of the entire case or at least dispositive of the issue on which discovery is sought” and

 4 (2) can be decided without additional discovery). “The Supreme Court has held that until the

 5 threshold issue of [qualified] immunity is resolved, discovery should not proceed.” DiMartini,

 6 889 F.2d at 926.

 7            Here, the pending Motion for Summary Judgment addresses all claims alleged in the

 8 Complaint and asserts Defendants are entitled to qualified immunity. See Dkt. 1, 12. The Court

 9 finds the Motion for Summary Judgment will potentially result in a dismissal of the entire action

10 and can render a decision on the Motion for Summary Judgment without additional discovery. 1

11 Further, the Court finds a stay would advance the efficiency of the Court and litigants. Thus,

12 Defendants Motion to Stay Discovery (Dkt. 25) is granted. Discovery is stayed until the

13 resolution of the pending Motion for Summary Judgment.

14            Dated this 27th day of June, 2019.


                                                                       A
15

16
                                                                       David W. Christel
17                                                                     United States Magistrate Judge

18

19

20

21

22
              1
                  The Court notes Plaintiff requested the Motion for Summary Judgment be dismissed and he be allowed to
23 conduct additional discovery pursuant to Rule 56(d) of the Federal Rules of Civil Procedure. See Dkt. 19. If the
     Court deems it appropriate to grant Plaintiff’s Rule 56(d) request, the Court will lift this stay.
24

     ORDER GRANTING MOTION TO STAY
     DISCOVERY - 2
